Citation Nr: 0406816	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for vision impairment.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to an initial compensable evaluation for 
plantar warts on the right foot.

5.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1998, with 7 months and 18 days of prior active 
service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 2001 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and in November 2002 by the Albuquerque, New 
Mexico, RO.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board finds that additional development is required 
before it can adjudicate any of the issues on appeal.  The 
Board is required to address the Veterans Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO has notified the veteran of the VCAA but failed to 
notify him of the division of responsibility between the VA 
and himself in obtaining the evidence required to prove his 
claims.  In Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
This procedural error must be addressed prior to final 
appellate review by the Board.  

The Board also finds that the veteran should be afforded a VA 
examination to determine whether his GERD is related to 
service.  In this regard, the veteran's service medical 
records reveal that he was seen for complaints of abdominal 
distress on several occasions.  For example, records show 
that he was seen for probable gastritis in November 1995, 
dyspepsia/gastritis in May 1997, and gastritis in December 
1997.  After his separation from active duty in 1998, the 
veteran was seen by Dr. G.S.R. in December 1999 for GERD.  In 
a November 2000 letter, Dr. J.P.H. noted the veteran's 
history of probable gastritis in 1995 and dyspepsia/gastritis 
in 1997.  Dr. J.P.H. then stated that it seemed that the 
veteran's problems in 1995 and 1997 were still persisting.  
In light of these findings, the Board finds that the veteran 
should be afforded a VA medical examination to determine 
whether his current GERD is the same condition for which he 
was treated in service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159 (c)(4) (2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for all of his claimed 
disabilities on appeal, if any, which 
have not been obtained and associated 
with the claims file.  The RO should also 
request that the veteran furnish signed 
authorizations for release of private 
medical records in connection with any 
non-VA medical source he identifies.  
Copies of the medical records from all 
sources he identifies, and not currently 
of record, should then be requested and 
associated with the claims file.  

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
determine whether his GERD is related to 
service.  The claims folder, including a 
copy of this remand, should be provided 
to the examiner for his or her review.  
Following a review of the veteran's 
claims folder, the examiner should 
specifically address whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's GERD is related to findings of 
dyspepsia and gastritis during his period 
of active service.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO should consider the veteran's 
claims under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claims, in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any applicable legal 
precedent.  If deemed appropriate, the RO 
should also schedule the veteran for 
additional examinations for his increased 
evaluations claims.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	Douglas E. Massey
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


